Citation Nr: 0912071	
Decision Date: 04/01/09    Archive Date: 04/10/09

DOCKET NO.  07-03 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
type II, to include as due to exposure to herbicides.

2.  Entitlement to service connection for prostate cancer, to 
include as due to exposure to herbicides.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to June 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision of the 
Detroit, Michigan Department of Veterans' Affairs (VA) 
Regional Office (RO).

The Veteran testified at an RO hearing in March 2007.  A 
transcript of that hearing has been associated with the 
claims file.


FINDINGS OF FACT

1.  Diabetes mellitus, type II, to include as due to exposure 
to herbicides, did not originate in service and it is not 
related to any incident of service.

2.  Prostate cancer, to include as due to exposure to 
herbicides, did not originate in service and it is not 
related to any incident of service.


CONCLUSIONS OF LAW

1.  Diabetes mellitus, type II, to include as due to exposure 
to herbicides, was not incurred in or aggravated by active 
service, nor may such be presumed.  38 U.S.C.A. §§ 1110, 
1116, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).

2.  Prostate cancer, to include as due to exposure to 
herbicides, was not incurred in or aggravated by active 
service, nor may such be presumed.  38 U.S.C.A. §§ 1110, 
1116, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2008).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, requesting 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, was recently removed 
from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. 
Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) that to the extent possible the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a) (West 2002), must be 
provided to a claimant before an initial unfavorable decision 
on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-
20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

Prior to the initial adjudication of the Veteran's claims for 
service connection in the December 2005 rating decision, he 
was provided notice of the VCAA in August 2005.  The VCAA 
letter indicated the types of information and evidence 
necessary to substantiate the claim, and the division of 
responsibility between the Veteran and VA for obtaining that 
evidence, including the information needed to obtain lay 
evidence and both private and VA medical treatment records.  
In the present appeal, the Veteran was provided notice of 
what type of information and evidence was needed to 
substantiate his claims, but he was not provided notice of 
the type of evidence necessary to establish a disability 
rating and an effective date for the disabilities on appeal.  
However, as the preponderance of the evidence is against the 
Veteran's claims, any potential lack of notice would not be 
prejudicial in this case.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006); see also Mayfield and Pelegrini, both supra.

All relevant evidence necessary for an equitable resolution 
of the issues on appeal has been identified and obtained, to 
the extent possible.  The evidence of record includes service 
treatment records, service personnel records, VA outpatient 
treatment reports and statements and testimony from the 
Veteran and his representative.  The Veteran has not 
indicated that he has any further evidence to submit to VA, 
or which VA needs to obtain.  There is no indication that 
there exists any additional evidence that has a bearing on 
this case that has not been obtained.  The Veteran and his 
representative have been accorded ample opportunity to 
present evidence and argument in support of his appeal.  All 
pertinent due process requirements have been met.  See 38 
C.F.R. § 3.103 (2008).


Pertinent Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder on a direct basis, there must be: (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of the in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all of the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 3.303(a) (2008).  See Baldwin v. West, 13 Vet. App. 
1 (1999).  When there is an approximate balance of positive 
and negative evidence regarding a material issue, the benefit 
of the doubt in resolving each such issue shall be given to 
the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2008).  See Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, then it 
has necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule will not be 
applicable.  Ortiz, 274 F.3d at 1365.

VA regulations provide that a veteran who had active 
military, naval, or air service in the Republic of Vietnam 
during the Vietnam Era shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. 
§ 3.307(a)(6)(iii).  

The following diseases are deemed associated with herbicide 
exposure, under current VA law:  chloracne or other acneform 
diseases consistent with chloracne, Type 2 diabetes, 
Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  The foregoing diseases shall be service 
connected if a veteran was exposed to an herbicide agent 
during active military, naval, or air service, if the 
requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113 (West 
2002); 38 C.F.R. 
§ 3.307(d) are also satisfied.  38 U.S.C.A. §§ 501(a), 1116; 
38 C.F.R. §3.309 (e). 

The diseases listed at § 3.309(e) shall have become manifest 
to a degree of 10 percent or more at any time after service, 
except that chloracne or other acneform disease consistent 
with chloracne, porphyria cutanea tarda, and acute and 
subacute peripheral neuropathy shall have become manifest to 
a degree of 10 percent or more within a year after the last 
date on which the veteran was exposed to an herbicide agent 
during active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii).  VA regulations specify that the last date 
on which a veteran shall be presumed to have been exposed to 
an herbicide agent shall be the last date on which he or she 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962 and ending on May 7, 1975.  38 C.F.R. 
§ 3.307(a)(6)(iii).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994).  See also 61 Fed. Reg. 41,442-41,449, and 61 Fed. 
Reg. 57,586-57,589 (1996).

Notwithstanding the foregoing presumption provisions, a 
claimant is not precluded from establishing service 
connection for disability due to exposure to herbicides with 
proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 
1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 
(1996), aff'd sub nom, Ramey v. Gober, 120 F.3d 1239 (Fed. 
Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).

Analysis

In statements and testimony presented throughout the duration 
of the appeal, the Veteran has maintained that his current 
diabetes mellitus, type II, and prostate cancer are related 
to herbicide exposure during his active military service.  He 
also testified in a March 2007 RO hearing that while he was 
stationed in Thailand during the Vietnam era, he was exposed 
to airborne herbicides, namely Agent Orange, which spread 
from Vietnam and was visibly evident in the air.  He reported 
that his unit, the 54th Engineer and 809th Engineer, was 
operating asphalt equipment and located about 60 miles from 
Nakhon Phanom (NKP) Air Force Base near Rumshisha, 100 miles 
from Vietnam and 30 miles from Laos.  He also testified that 
he was basically in the middle of the country and worked on 
roads all over Thailand.  The Veteran contends that service 
connection is warranted on a direct basis.

Service treatment records are absent of any findings or 
treatment of prostate cancer, diabetes mellitus, type II, or 
related conditions.  Service treatment reports also did not 
reflect any findings of exposure to herbicides.

Service personnel records reflect that the Veteran served in 
Thailand from May 1968 to May 1969 with Company A of the 
809th Engineering Battalion and with the 54th Engineering 
Company.  These records do not reflect any evidence of 
exposure to herbicides.

As the evidence of record reflects that the Veteran served in 
Thailand from May 1968 to May 1969 and there is no record 
that the Veteran served in Vietnam during the Vietnam era, 
exposure to herbicides can not be presumed. 

In an August 2003 response to a request for records of 
herbicide exposure, the National Personnel Records Center 
(NPRC) reported that there were no records of exposure to 
herbicides.

VA outpatient treatment reports from September 2002 to 
December 2005 as well as a March 2007 letter from a VA nurse 
practitioner all reflect that the Veteran is currently being 
treated for diabetes mellitus, type II, and prostate cancer 
and the residuals thereof.  The earliest evidence of record 
of a diagnosis of diabetes mellitus, type II, was in April 
2003.  The Veteran was also initially diagnosed with prostate 
cancer in June 2005 and subsequently underwent a 
prostatectomy in June 2005.

After a careful review of the record, the Board finds that 
the preponderance of the evidence is against the Veteran's 
claims for service connection for diabetes mellitus, type II, 
to include as due to exposure to herbicides and service 
connection for prostate cancer, to include as due to exposure 
to herbicides.  The Board acknowledges that the Veteran is 
not presumed to have been exposed to herbicides in service as 
he served in Thailand during the Vietnam era.  Therefore 
service connection for diabetes mellitus, type II, and 
prostate cancer is not warranted under current VA law for 
presumptive purposes.  See 38 C.F.R. §3.307 (a)(6).  

The Board also finds that the preponderance of the evidence 
is against the claims for service connection for diabetes 
mellitus, type II, to include as due to exposure to 
herbicides and service connection for prostate cancer, to 
include as due to exposure to herbicides, on a direct basis.  
There is no evidence of treatment for either condition or 
related conditions in service.  In addition, there is no 
evidence of record that supports the Veteran's contentions 
that he was exposed to herbicide exposure while stationed in 
Thailand.  In fact, the response from the NPRC indicated that 
there was no record of exposure to herbicides.  The Board 
also notes that the Veteran was diagnosed with diabetes 
mellitus, type II, in April 2003 and prostate cancer in June 
2005, over 30 years following service, with no evidence of 
continual treatment for either condition or related 
conditions since the Veteran's separation from service.  
Moreover, there is no medical evidence of a nexus between the 
Veteran's current disabilities and his active military 
service.  As such, the Board finds that the preponderance of 
the evidence is against the Veteran's claims for service 
connection for diabetes mellitus, type II, to include as due 
to exposure to herbicides and service connection for prostate 
cancer, to include as due to exposure to herbicides.

The only opinion in the record linking diabetes mellitus, 
type II, and prostate cancer to service is the Veteran's.  
The Board observes, however, that he, as a layperson, is not 
competent to provide probative medical evidence on a matter 
such as the diagnosis or etiology of a claimed medical 
condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the Veteran's 
claims, that doctrine is not applicable in the instant 
appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1991).


ORDER

Service connection for diabetes mellitus, type II, to include 
as due to exposure to herbicides, is denied.

Service connection for prostate cancer, to include as due to 
exposure to herbicides, is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


